DETAILED ACTION
This non-final office action is in response to applicant’s RCE file on 11/04/2020 for response of office action mailed on 07/01/2020. Claim 1, 7, 13, 17, 18, and 25 are currently amended. Claim 2, 3, 9-12, 14, 16, 21, 24, 26-30, and 33-40 were previously cancelled. Claim 44-50 are newly added. Claims 1, 4, 5, 7, 8, 13, 15, 17, 18, 22, 23, 25, 31, 32, and 41-50 are being examined and pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/04/2020 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to claim 41-43 with respect to rejection under 35. 112 (b) (lack of antecedent) have been considered. The amendments overcame the rejections, therefore the rejections have been withdrawn.
Applicant’s amendments to claim 1, 7, 13, 17, 18, and 25 with respect to rejection under 35 U.S.C 102 and 103 have been considered.
As provided in further detail below, applicant’s arguments regarding that the references fail to show certain features are unpersuasive in view of the grounds of rejection discussed in detail. Please note that during patent examination, the pending claims even when interpreted in view of the specification must be “given their broadest reasonable interpretation.” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005), In re Am. Acad, of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). As such, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Regarding the arguments on page 11-12 on independent claim 1, 13 and 25 with respect to rejection under 35 U.S.C 102 have been considered. , claim 1, 13 and 25 amended with new limitation:  a request from a user device for a network security rating of a smart space….receive, from a first user device of a plurality of user devices that joined the smart space, first security information related to operation of the network of electronic devices of the smart space; evaluating trustworthiness of the first security information to yield evaluated first security information by: determining a trustworthiness level associated with the first user device; storing or discarding security information based on the trustworthiness level associated with the first user device; 315/753,507Atty. Dkt. No.: 2015P00335WOUSremoving contradicting data sets from the first security information;  a first request for a first security rating of the first smart space and user preferences associated with the user device; wherein the first security rating is based on the user preferences associated with the user device
Regarding the arguments on page 14 on prior art Lapidous, applicant argues that “Lapidous does not teach that a Wi-Fi network is a smart space comprises a network of electronic devices capable of controlling each of the other electronic devices of the smart space via wireless communications”. Examiner carefully reviewed applicant’s argument but respectfully disagree. First, Lapidous teaches evaluate multiple Wi-Fi networks based on the reports from mobile users joined the networks before (Abstract:  receiving signals from one or more wireless access points by two or more mobile wireless devices visiting said access points….assess security risk of the evaluated access point). Second, Lapidous teaches a Wi-Fi network comprises a network of electronic devices capable of controlling each of the other electronic devices of the smart space via wireless communications (Para. 0052: mobile device may monitor and report parameters of traffic originated from other users connected to the same network, or events caused by such traffic. For instance, if monitoring program has a “root” (administrative) privileges and can access kernel-level information about data packets, it can monitor traffic from other devices with non-routable IP addresses (which indicate their presence on the local network). Such program could extract number of packets of different types (ARP, SSDP, etc.), lists of unique local IPs and the total number of such IPs that could be identified as other users on the same network). 
Regarding the arguments on page 15, applicant argues that Fadell and Lapidous are not combinable. Examiner carefully reviewed applicant’s argument but respectfully disagree. For claim 13, it recites calculate the security rating of the smart space. Lapidous teaches a method to evaluate security risk for potential Wi-Fi network (smart space) where a device is capable of controlling each of the other devices within the network (Lapidous: Abstract and Para. 0052). Fadell teaches a method of calculating and reporting a security score for a smart home (Fadell: Para. 0004), wherein the security of a smart home includes security of home network (Fadell: Para. 0085: the security score of the home may be adjusted based on whether the home has the requisite SSL certificates in place) and wherein the smart 


Claim Objections
Claim 47 and 48 are objected because following informalities:
In line 2 of claim 47, examiner suggests to replace “to to collect” with  - - to collect - -.
In line 2 of claim 48, examiner suggests to replace “the user device joins the smart space following performance, by a management node of the smart space, of an association procedure to enable the user device to join the smart space” with - - the user device joins the smart space by following an association procedure to enable the user device to join the smart space, wherein the association procedure is performed by a management node of the smart space - -.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, claim recites “the first smart space” in line 9. There is insufficient antecedent basis for this limitation in the claim because there is no “a first smart space” prior. 
Regarding claim 31, claim recites “the second security rating” and “the second smart space” in line 2. There is insufficient antecedent basis for this limitation in the claim because there is no “a second security rating” “a second smart space” prior.


Claim Rejections - 35 USC § 101 (Abstract Idea) 
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Amended claims 1, 4, 5, 7, 8, 15, 17, 18, 22, 23, 42, 43 and 50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites a 
Regarding claim 1, 4, 5, 7, 8, 43 and 50, 
Step 1: The claims 1, 4, 5, 7, 8, 43 and 50 do fall into one of the four statutory categories of method and system. Nevertheless the claims 1, 4, 5, 7, 8, 43 and 50 still are considered as abstract idea for the following prongs and reasons. 
Step 2A: Prong 1: The limitation of independent claim 1 recites: calculating the network security rating of the smart space based at least in part on security information regarding the smart space, wherein the security information regarding the smart space comprises first security information received from a first user device of a plurality of user devices associated with that joined the smart space, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and / or with pen and paper, other than “by a smart space rating server”, there is nothing in the claim element precludes the step from practically being performed in the mind and with pen and paper. For example, calculating a security rating based on the information collected from previously visited user devices. Thus, the claim 1 recites a mental process. 
Prong 2: The judicial exception is not integrated into a practical application. In particular, the claim 1 does not recite any additional element to perform beyond routine steps of calculating a security rating. The claim recites the combination of additional elements of 1) receiving a request from a user device for a network security rating of a smart space comprising a network of electronic devices capable of controlling each of the other electronic devices of the smart space via wireless communications, 2) using a smart space rating server to calculate the security rating, 3) transmitting the network security rating of the smart space to the user device. The combination of those steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, receiving a request and transmitting the security rating are well-understood routing amounts no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claim 1 is not patent eligible. Therefore claim 1 is rejected under 35 USC 101 (abstract idea).
The dependent claims 4, 5, 7, 8, 43 and 50 have also been fully analyzed. Each of these dependent claims are mere recites additional abstract idea or an insignificant, extra-solution activity. Therefore, the dependent claims also fail to integrate the abstract idea into a practical application. Moreover, the claims have also been analyzed regarding whether they recite significantly more than the abstract idea. The dependent claims fail to add significantly more than the abstract idea. Therefore all claims 1, 4, 5, 7, 8, 43 and 50 are rejected under 35 USC 101 (abstract idea)
Regarding claim 13, 15, 17, 18, 22, 23 and 42, 
Step 1: The claims 13, 15, 17, 18, 22, 23 and 42 do fall into one of the four statutory categories of method and system. Nevertheless the claims 13, 15, 17, 18, 22, 23 and 42 still are considered as abstract idea for the following prongs and reasons. 
Step 2A: Prong 1: The limitation of independent claim 13 recites:  evaluating trustworthiness of the first security information to yield evaluated first security information by: determining a trustworthiness level associated with the first user device, calculate, by the smart space rating server, the security rating of the smart space based at least in part on the security information regarding the smart space, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in 
Prong 2: The judicial exception is not integrated into a practical application. In particular, the claim 13 does not recite any additional element to perform beyond routine steps of calculating a security rating. The claim recites the combination of additional elements of 1) receive, from a first user device of a plurality of user devices that joined the smart space, first security information related to operation of the network of electronic devices of the smart space; 2) storing or discarding security information based on the trustworthiness level associated with the first user device; 3)315/753,507 Atty. Dkt. No.: 2015P00335WOUSremoving contradicting data sets from the first security information; 4) smart space rating server. The combination of those steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claim 13 directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, receiving a request, store the received information and removing contradicting information are well-understood routing amounts no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic 
The dependent claims 15, 17, 18, 22, 23 and 42 have also been fully analyzed. Each of these dependent claims are mere recites additional abstract idea or an insignificant, extra-solution activity. Therefore, the dependent claims also fail to integrate the abstract idea into a practical application. Moreover, the claims have also been analyzed regarding whether they recite significantly more than the abstract idea. The dependent claims fail to add significantly more than the abstract idea. Therefore all claims 15, 17, 18, 22, 23 and 42 are rejected under 35 USC 101 (abstract idea)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapidous (US20150189511). 
Regarding claim 1, Lapidous teaches a method performed by a smart space rating server (Lapidous: Abstract: assess security risk of the evaluated access point), comprising: receiving, by the smart space rating server, a request from a user device, for a network security rating of a smart space each of the other electronic devices of the smart space via wireless communications (Lapidous: Para. 0056: mobile wireless device 450 enters the same location as devices 140 (FIG. 1), 220 and 260 (FIG. 2). During this visit, it detects beacons from APs 400, 410, 420, 430 and 460, extracts at least one unique identifier (such as BSSID) from each received and (sends) this information with a request for a security assessment of the detected APs; Para. 0057: this request is sent before device is connected to any of the present APs; Para. 0058: remote server 470 accepts request for a security risk assessment and then sends a query to a database server 480 to get information stored for a set of unique identifiers of evaluated APs; Para. 0052: mobile device may monitor and report parameters of traffic originated from other users connected to the same network, or events caused by such traffic. For instance, if monitoring program has a “root” (administrative) privileges and can access kernel-level information about data packets, it can monitor traffic from other devices with non-routable IP addresses (which indicate their presence on the local network). Such program could extract number of packets of different types (ARP, SSDP, etc.), lists of unique local IPs and the total number of such IPs that could be identified as other users on the same network); calculating, by the smart space rating server, the network security rating of the smart space based at least in part on security information regarding the smart space (Lapidous: Para. 0058: remote server 470 accepts request for a security risk assessment and then sends a query to a database server 480 to get information stored for a set of unique identifiers of evaluated APs; Para. 0050: the database may store the same values as reported by the device, or some information derived from these values….. The only requirement for database storage according to the present invention is to be able to identify previously visited APs and extract related information in response to a request containing one or more identifiers derived from data supplied by evaluated APs; Para. 0059: after receiving results of the query, server 470 generates security risk assessments further discussed in reference to FIGS. 6 and 7, and then returns such assessments to requesting device. In the depicted example, rogue access point 400 has higher security risk than its legitimate neighbors 410 and 420 (BSSID of AP 400 wasn't encountered before, while BSSIDs of APs 410 and 420; Para. 0104: data used to report and evaluate persistence of APs and other local networks is not limited by the depicted embodiments; it may also include such parameters as malware detection events…. if multiple devices connected to the same AP report detection of similar malware events (for instance, access to the same IP range of command-and-control centers of the bot network), it could be an indicator of elevated security risk; if frequency of malware events for the same device connected to the same AP increases during repeated visits to this AP, while remaining low for other APs, it could also indicate elevated security risk); wherein the security information regarding the smart space comprises first security information received from a first user device of a plurality of user devices that joined the smart space (Lapidous: Para. 0035: presented invention relies on reports from multiple users to identify APs with increased security risks; Claim 1: receiving, from a plurality of devices, a plurality of reports, each report being transmitted by a device of the plurality of devices in response to accessing an access point having a unique access point identifier and including a unique user identifier; Para. 0052: a device may monitor and report other important characteristics of the AP, related both to potential security risk and communication quality: number of reconnects (could be due to a weak signal, or to deliberate attacks), beacon rates, QoS parameters (for instance, differences in data rates for different types of content, such as HTTP vs. torrent traffic), access restrictions (for instance, inability to access specific ports, IP addresses or domains). In some other embodiments, mobile device may monitor and report parameters of traffic originated from other users connected to the same network, or events caused by such traffic); and transmitting the security rating of the smart space to the user device (Lapidous:  Para. 0059: after receiving results of the query, server 470 generates security risk assessments further discussed in reference to FIGS. 6 and 7, and then returns such assessments to requesting device. In the depicted example, rogue access point 400 has higher security risk than its legitimate neighbors 410 and 420 (BSSID of AP 400 wasn't encountered before, while BSSIDs of APs 410 and 420; Para. 0088: after security risk assessment of evaluated access points is generated, it can be used to assist in establishing Wi-Fi connection …..or just to present information about security or access quality of evaluated APs to the user). 
Regarding claim 43, Lapidous teaches the method of claim 1. In addition, Lapidous further teaches wherein controlling includes at least one of controlling a function of another electronic device and retrieving data from another electronic device via the communication network (Lapidous: Para. 0052: mobile device may monitor and report parameters of traffic originated from other users connected to the same network, or events caused by such traffic. For instance, if monitoring program has a “root” (administrative) privileges and can access kernel-level information about data packets, it can monitor traffic from other devices with non-routable IP addresses (which indicate their presence on the local network). Such program could extract number of packets of different types (ARP, SSDP, etc.), lists of unique local IPs and the total number of such IPs that could be identified as other users on the same network). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lapidous in view of RYO et al. (US20170199918, hereinafter RYO). 
Regarding claim 4, Lapidous teaches the method of claim 1. 
Yet, Lapidous does not teach assigning a weight to the first security information based on an information provisioning history associated with the first user device.  
However, in the same field of endeavor, RYO teaches assigning a weight to the first security information based on an information provisioning history associated with the first user device (RYO: wherein the weight assigned to the context is set based on an operation history of the user).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Lapidous to include assigning a weight to the first security information based on an information provisioning history associated with the first user device as disclosed by RYO. One of ordinary skill in the art would have been motivated to make this modification in order to determine granularity of acquired information (Para. 0009). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lapidous in view of Yao et al. (US20080084294, hereinafter Yao).
Regarding claim 5, Lapidous teaches the method of claim 1. 
Yet, Lapidous does not teach storing or discarding the first security information based on a trustworthiness level associated with the first user device.  
However, in the same field of endeavor, Yao teaches storing or discarding the first security information based on a trustworthiness level associated with the first user device (Yao: Claim 8: a network input/output component for discarding a message from a fourth sensor node when a trust value of the fourth sensor node has a low trust value). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Lapidous to include storing or discarding the first security information based on a trustworthiness level associated with the first user device as disclosed by Yao. One of ordinary skill in the art would have been motivated to make this modification in order to evaluate trustworthiness as suggested by Yao (Yao: abstract). 
Claim 7 and 8Lapidous in view of Fadell et al. (US20140266669, hereinafter Fadell). 
Regarding claim 7, Lapidous teaches the method of claim 1. In addition, Lapidous teaches calculating the network security rating of the smart space based on the security information regarding the smart space (Lapidous: Para. 0058: remote server 470 accepts request for a security risk assessment and then sends a query to a database server 480 to get information stored for a set of unique identifiers of evaluated APs; Para. 0050: the database may store the same values as reported by the device, or some information derived from these values….. The only requirement for database storage according to the present invention is to be able to identify previously visited APs and extract related information in response to a request containing one or more identifiers derived from data supplied by evaluated APs; Para. 0059: after receiving results of the query, server 470 generates security risk assessments further discussed in reference to FIGS. 6 and 7, and then returns such assessments to requesting device. In the depicted example, rogue access point 400 has higher security risk than its legitimate neighbors 410 and 420 (BSSID of AP 400 wasn't encountered before, while BSSIDs of APs 410 and 420; Para. 0104: data used to report and evaluate persistence of APs and other local networks is not limited by the depicted embodiments; it may also include such parameters as malware detection events…. if multiple devices connected to the same AP report detection of similar malware events (for instance, access to the same IP range of command-and-control centers of the bot network), it could be an indicator of elevated security risk; if frequency of malware events for the same device connected to the same AP increases during repeated visits to this AP, while remaining low for other APs, it could also indicate elevated security risk). 
Yet, Lapidous does not teach filtering the security information regarding the smart space to generate filtered security information regarding the smart space.
However, in the same field of endeavor, Fadell teaches filtering the security information regarding the smart space to generate filtered security information regarding the smart space (Fadell: Para. 0235: the central server can readily filter signals from the occupancy sensing devices to distinguish between the away-service robot activity versus any unexpected intrusion activity, thereby avoiding a false intrusion alarm condition while also ensuring that the home is secure. Alternatively or in conjunction therewith, the central server may provide filtering data (such as an expected occupancy-sensing profile triggered by the away-service robots) to the occupancy sensing nodes or associated processing nodes of the smart home, such that the filtering is performed at the local level). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Lapidous to include filtering the security information regarding the smart space to generate filtered security information regarding the smart space as disclosed by Fadell. One of ordinary skill in the art would have been motivated to make this modification in order to filter out conflict data as suggested by Fadell (Fadell: Para. 0235).
Regarding claim 8, Lapidous teaches the method of claim 7.
Yet, Lapidous does not teach removing outlier data sets from the security information; and removing contradicting data sets from the security information.
However, in the same field of endeavor, Fadell teaches removing outlier data sets from the security information; and removing contradicting data sets from the security information (Fadell: Para. 0235: the central server can readily filter signals from the occupancy sensing devices to distinguish between the away-service robot activity versus any unexpected intrusion activity, thereby avoiding a false intrusion alarm condition while also ensuring that the home is secure. Alternatively or in conjunction therewith, the central server may provide filtering data (such as an expected occupancy-sensing profile triggered by the away-service robots) to the occupancy sensing nodes or associated processing nodes of the smart home, such that the filtering is performed at the local level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Lapidous to include removing outlier data sets from the security information; and removing contradicting data sets from the security .
Claim 13 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Lapidous in view of Yao, and further in view of Fadell.  
Regarding claim 13, Lapidous teaches a smart space rating server comprising: a memory configured to store instructions; and a processor, by executing the instructions (Lapidous: Para. 0058: remote server 470 accepts request for a security risk assessment; Para. 0059: server 470 generates security risk assessments; Para. 0106: The system 1300 includes a computer/server platform 1301; Para. 0107: the computer platform 1301 may include a data bus 1304 or other communication mechanism for communicating information across and among various parts of the computer platform 1301, and a processor 1305 coupled with bus 1304 for processing information and performing other computational and control tasks. Computer platform 1301 also includes a volatile storage 1306, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 1304 for storing various information as well as instructions to be executed by processor 1305), configured to: receive, by the smart space rating server, a request from a user device for a security rating of a smart space comprising a network of electronic devices capable of controlling each of the other electronic devices of the smart space via wireless communications (Lapidous: Para. 0056: mobile wireless device 450 enters the same location as devices 140 (FIG. 1), 220 and 260 (FIG. 2). During this visit, it detects beacons from APs 400, 410, 420, 430 and 460, extracts at least one unique identifier (such as BSSID) from each received and (sends) this information with a request for a security assessment of the detected APs; Para. 0057: this request is sent before device is connected to any of the present APs; Para. 0058: remote server 470 accepts request for a security risk assessment and then sends a query to a database server 480 to get information stored for a set of unique identifiers of evaluated APs; Para. 0052: mobile device may monitor and report parameters of traffic originated from other users connected to the same network, or events caused by such traffic. For instance, if monitoring program has a “root” (administrative) privileges and can access kernel-level information about data packets, it can monitor traffic from other devices with non-routable IP addresses (which indicate their presence on the local network). Such program could extract number of packets of different types (ARP, SSDP, etc.), lists of unique local IPs and the total number of such IPs that could be identified as other users on the same network); receive, from a first user device of a plurality of user devices that joined the smart space, first security information related to operation of the network of electronic devices of the smart space (Lapidous: Para. 0035: presented invention relies on reports from multiple users to identify APs with increased security risks; Claim 1: receiving, from a plurality of devices, a plurality of reports, each report being transmitted by a device of the plurality of devices in response to accessing an access point having a unique access point identifier and including a unique user identifier; Para. 0052: a device may monitor and report other important characteristics of the AP, related both to potential security risk and communication quality: number of reconnects (could be due to a weak signal, or to deliberate attacks), beacon rates, QoS parameters (for instance, differences in data rates for different types of content, such as HTTP vs. torrent traffic), access restrictions (for instance, inability to access specific ports, IP addresses or domains). In some other embodiments, mobile device may monitor and report parameters of traffic originated from other users connected to the same network, or events caused by such traffic); 
Yet, Lapidous does not teach evaluating trustworthiness of the first security information to yield evaluated first security information by: determining a trustworthiness level associated with the first user device; storing or discarding security information based on the trustworthiness level associated with the first user device. 
However, in the same field of endeavor, Yao teaches evaluating trustworthiness of the first security information to yield evaluated first security information by: determining a trustworthiness level  Claim 1: determining a trust value of the third sensor node; Claim 38: a trust estimator for determining a trust value of a neighboring sensor node); storing or discarding security information based on the trustworthiness level associated with the first user device (Yao: Claim 8: a network input/output component for discarding a message from a fourth sensor node when a trust value of the fourth sensor node has a low trust value). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Lapidous to include evaluating trustworthiness of the first security information to yield evaluated first security information by: determining a trustworthiness level associated with the first user device; storing or discarding security information based on the trustworthiness level associated with the first user device as disclosed by Yao. One of ordinary skill in the art would have been motivated to make this modification in order to evaluate trustworthiness as suggested by Yao (Yao: abstract).
Yet, combination of Lapidous and Yao does not teach removing contradicting data sets from the first security information.
However, in the same field of endeavor, Fadell teaches removing contradicting data sets from the first security information (Fadell: Para. 0235: the central server can readily filter signals from the occupancy sensing devices to distinguish between the away-service robot activity versus any unexpected intrusion activity, thereby avoiding a false intrusion alarm condition while also ensuring that the home is secure. Alternatively or in conjunction therewith, the central server may provide filtering data (such as an expected occupancy-sensing profile triggered by the away-service robots) to the occupancy sensing nodes or associated processing nodes of the smart home, such that the filtering is performed at the local level). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include emoving contradicting data sets from the first security information as disclosed by Fadell. One of ordinary skill in the art would have been motivated to make this modification in order to filter out conflict data as suggested by Fadell (Fadell: Para. 0235).
Regarding claim 42, combination of Lapidous, Fadell and Yao teaches the smart space rating server of claim 13. In addition, Lapidous further teaches wherein controlling includes at least one of controlling a function of another electronic device and retrieving data from another electronic device via the communication network (Lapidous: Para. 0052: mobile device may monitor and report parameters of traffic originated from other users connected to the same network, or events caused by such traffic. For instance, if monitoring program has a “root” (administrative) privileges and can access kernel-level information about data packets, it can monitor traffic from other devices with non-routable IP addresses (which indicate their presence on the local network). Such program could extract number of packets of different types (ARP, SSDP, etc.), lists of unique local IPs and the total number of such IPs that could be identified as other users on the same network). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lapidous in view of Yao and Fadell, and further in view of Wong et al. (US20060236104, hereinafter Wong). 
Regarding claim 15, combination of Lapidous, Yao and Fadell teaches the smart space rating server of claim 13. 
Yet, the combination does not teach wherein the processor is further configured to: decrypt the first security information; perform an integrity check on the decrypted first security information; and store the decrypted first security information on condition that the integrity check is successful.
However, in the same field of endeavor, Wong teaches wherein the processor is further configured to: decrypt the first security information; perform an integrity check on the decrypted first security information; and store the decrypted first security information on condition that the integrity check is successful (Wong: Para. 0010: receiving a user-key; identifying an encrypted-key associated with the security domain; decrypting the encrypted-key using the user-key; performing an integrity check on the decrypted encrypted-key; and if the decrypted encrypted-key passes the integrity check, setting the key to be equal to the decrypted encrypted-key)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the processor is further configured to: decrypt the first security information; perform an integrity check on the decrypted first security information; and store the decrypted first security information on condition that the integrity check is successful as disclosed by Wong. One of ordinary skill in the art would have been motivated to make this modification in order to provide system integrity as suggested by Wong (Wong: Para. 0010). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lapidous, in view of Yao and Fadell, and further in view of RYO et al. (US20170199918, hereinafter RYO).
Regarding claim 17, combination of Lapidous, Yao and Fadell teaches the smart space rating server of claim 13. 
Yet, the combination does not teach assigning a weight to the first security information based on an information provisioning history associated with the first user device.  
However, in the same field of endeavor, RYO teaches assigning a weight to the first security information based on an information provisioning history associated with the first user device (RYO: Para. 0138: wherein the weight assigned to the context is set based on an operation history of the user).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include assigning a weight to the first security information based on an information provisioning history associated with the first user device as disclosed by RYO. One of ordinary skill in the art would have . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lapidous, in view of Yao and Fadell, and further in view of Wu et al. (US 20130198523, hereinafter Wu). 
Regarding claim 18, combination of Lapidous, Yao and Fadell teaches the smart space rating server of claim 13. 
Yet, the combination does not teach wherein the trustworthiness level associated with the first user device is based on whether a current data set contained in the first security information contradicts a previous data set received from the first user device.
 	However, in the same field of endeavor, Wu teaches wherein the trustworthiness level associated with the first user device is based on whether a current data set contained in the first security information contradicts a previous data set received from the first user device (Wu: Para. 0099: the trustworthiness determining submodule 222 is configured to, when the comparing submodule 221 determines that the key identifier information saved in the security memory module is consistent with the key identifier information directly obtained from the field replaceable unit, determine that the field replaceable unit is trustworthy, and when the comparing submodule 221 determines that the key identifier information saved in the security memory module is inconsistent with the key identifier information directly obtained from the field replaceable unit, determine that the field replaceable unit is untrustworthy). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the trustworthiness level associated with the first user device is based on whether a current data set contained in the first security information contradicts a previous data set received from the first .
Claim 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lapidous, in view of Yao and Fadell, and further in view of Pruthi et al. (US20150310205, hereinafter Pruthi).
Regarding claim 22, combination of Lapidous, Yao and Fadell teaches the smart space rating server of claim 13. 
Yet, Fadell does not explicitly teach wherein the processor is configured to calculate the security rating of the smart space based on user preferences associated with the user device.
However, in the same field of endeavor, Pruthi teaches wherein the processor is configured to calculate the security rating of the smart space based on user preferences associated with the user device (Pruthi: Para. 0049: At step 6, security score computing platform 310 may retrieve customer preferences for one or more customers based on the batch processing instructions received in step 5; Para. 0050: At step 7, security score computing platform 310 may calculate one or more security scores). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the processor is configured to calculate the security rating of the smart space based on user preferences associated with the user device as disclosed by Pruthi. One of ordinary skill in the art would have been motivated to make this modification in order to evaluate the security based on user preference as suggested by Pruthi (Pruthi: Para. 0006).
Regarding claim 23, combination of Lapidous, Yao, Fadell and Pruthi teaches the smart space rating server of claim 22. In addition, Fadell further teaches calculate an initial security rating of the smart space based on the security information regarding the smart space (Fadell: Para. 0004: calculating, by the server, the security score for the home based in part on which of the security criterions are satisfied);  adjust the initial security rating of the smart space based on the user preferences associated with the user device to generate the security rating of the smart space (Fadell:  Para. 0125: The security score can be adjusted; Para. 0085: the security score of the home may be adjusted based on whether the home has the requisite SSL certificates in place to support the secure video stream to emergency personnel; Para. 0124: The security score increases if the occupants have verified their contact information because, in the event of an alarm condition, the occupants can be contacted verify whether the alarm is false and if not they can help resolve or otherwise address the emergency. The security score increases even more if every occupant of the home verifies their contact information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include calculate an initial security rating of the smart space based on the security information regarding the smart space and adjust the initial security rating of the smart space based on the user preferences associated with the user device to generate the security rating of the smart space as disclosed by Fadell. One of ordinary skill in the art would have been motivated to make this modification in order to adjust the security score of the home based on user preference as suggested by Fadell (Fadell: Para. 0085). 
Claim 25, 32, 41, 46, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lapidous in view of Pruthi.
Regarding claim 25, Lapidous teaches a method performed by a user device, comprising: detecting, by the user device, a first smart space (Lapidous: Para. 0056: mobile wireless device 450 enters the same location as devices 140 (FIG. 1), 220 and 260 (FIG. 2). During this visit, it detects beacons from APs 400, 410, 420, 430 and 460, extracts at least one unique identifier (such as BSSID) from each received and (sends) this information with a request for a security assessment of the detected APs; Para. 0005: Wi-Fi users need information about security of available APs to decide on the best connection choices); wherein the first smart space comprises a network of electronic devices capable of controlling each of other electronic devices of the smart space via wireless communications (Lapidous: Para. 0052: mobile device may monitor and report parameters of traffic originated from other users connected to the same network, or events caused by such traffic. For instance, if monitoring program has a “root” (administrative) privileges and can access kernel-level information about data packets, it can monitor traffic from other devices with non-routable IP addresses (which indicate their presence on the local network). Such program could extract number of packets of different types (ARP, SSDP, etc.), lists of unique local IPs and the total number of such IPs that could be identified as other users on the same network); transmitting, by the user device to a smart space rating server, a first request for a first security rating of the first smart space and a user preferences associated with the user device (Lapidous: Para. 0056: Para. 0056: mobile wireless device 450 enters the same location as devices 140 (FIG. 1), 220 and 260 (FIG. 2). During this visit, it detects beacons from APs 400, 410, 420, 430 and 460, extracts at least one unique identifier (such as BSSID) from each received and (sends) this information with a request for a security assessment of the detected APs; Para. 0057: this request is sent before device is connected to any of the present APs; Para. 0099: Other embodiments may present different types of data to the user: for instance, show security risk without providing connection quality or bandwidth data; show only connection quality data without displaying the level of security risk (for instance, if all unsecure entries are hidden); different types of data could be shown for different APs or to different users (for instance, as controlled by custom settings); Para. 0101: the balance between security and speed for automatic connection can be customized by the user); receiving, by the user device, the first security rating from the smart space rating server (Lapidous: Para. 0058: remote server 470 accepts request for a security risk assessment and then sends a query to a database server 480 to get information stored for a set of unique identifiers of evaluated APs; Para. 0059: after receiving results of the query, server 470 generates security risk assessments further discussed in reference to FIGS. 6 and 7, and then returns such assessments to requesting device. In the depicted example, rogue access point 400 has higher security risk than its legitimate neighbors 410 and 420 (BSSID of AP 400 wasn't encountered before, while BSSIDs of APs 410 and 420; Para. 0094: record 820 depicts AP with potential security problem: presence of the traffic from other local users was detected during a visit by a different device, indicating that AP or its gateway doesn't support client isolation. It has higher available bandwidth, and some users could prefer it over others; Para. 0101: the balance between security and speed for automatic connection can be customized by the user); Determining, by the user device, whether to join the first smart space based on the first security rating (Lapidous: Para. 0005: Wi-Fi users need information about security of available APs to decide on the best connection choices; Para. 0074: after security risk assessment of evaluated access points is generated, it can be used to assist in establishing Wi-Fi connection…. at the step 660 mobile device is instructed to connect to the AP with minimal security risk; Fig. 6: connect to access point with minimal security risk (650)). 
Yet, Lapidous does not explicitly teach wherein the first security rating is based on the user preferences associated with the user device.
However, in the same field of endeavor, Pruthi teaches wherein the first security rating is based on the user preferences associated with the user device (Pruthi: Para. 0049: At step 6, security score computing platform 310 may retrieve customer preferences for one or more customers based on the batch processing instructions received in step 5; Para. 0050: At step 7, security score computing platform 310 may calculate one or more security scores). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Lapidous to include wherein the first security rating is based on the user preferences associated with the user device as disclosed by 
Regarding claim 32, combination of Lapidous and Pruthi teaches the method of claim 25. In addition, Lapidous further teaches joining, by the user device, the first smart space (Lapidous: Para. 0047: user's device 320 enters location different from one visited by devices 220 and 260 on FIG. 2, and detects beacons from APs 300 and 310. Device 320 determines parameters of received beacons, such as BSID, SSID and communication channel, and then proceeds to connect to one of the present APs (310). At that point, device 320 may not have any information about security or quality assessment of each AP, or ignore it, or use it to guide connection decision: for the purpose of this example, the relevant fact is that device 320 connects to AP 310 and uses this connection to send its report); collecting, by the user device, security information regarding the first smart space (Lapidous: Para. 0047: device 320 connects to AP 310 and uses this connection to send its report; Para. 0052: a device may monitor and report other important characteristics of the AP, related both to potential security risk and communication quality: number of reconnects (could be due to a weak signal, or to deliberate attacks), beacon rates, QoS parameters (for instance, differences in data rates for different types of content, such as HTTP vs. torrent traffic), access restrictions (for instance, inability to access specific ports, IP addresses or domains)); and transmitting the collected security information to the smart space rating server (Lapidous: Para. 0047: device 320 connects to AP 310 and uses this connection to send its report; Para. 0049: the report is sent to a remote server 330, which in this example is connected to a separate database server 340). 
Regarding claim 41, combination of Lapidous and Pruthi teaches the method of claim 25. In addition, Lapidous further teaches wherein controlling includes at least one of controlling a function of another electronic device and retrieving data from another electronic device via the communication network (Lapidous: Para. 0052: mobile device may monitor and report parameters of traffic originated from other users connected to the same network, or events caused by such traffic. For instance, if monitoring program has a “root” (administrative) privileges and can access kernel-level information about data packets, it can monitor traffic from other devices with non-routable IP addresses (which indicate their presence on the local network). Such program could extract number of packets of different types (ARP, SSDP, etc.), lists of unique local IPs and the total number of such IPs that could be identified as other users on the same network). 
Regarding claim 46, combination of Lapidous and Pruthi teaches the method of claim 25. In addition, Lapidous further teaches where the first request is transmitted to the smart space rating server via a wireless connection independent of the smart space (Lapidous: Para. 0057: this request is sent before device is connected to any of the present APs, by using nearby cellular communication tower to connect to a remoter server 470). 
Regarding claim 47, combination of Lapidous and Pruthi teaches the method of claim 25. In addition, Lapidous further teaches where upon joining the smart space, the user device utilizes at least one data collection plug-in to collect security-related information from the smart space and provide the collected security-related information to the smart space rating server (Lapidous: Para. 0052: mobile device may monitor and report parameters of traffic originated from other users connected to the same network, or events caused by such traffic. For instance, if monitoring program has a “root” (administrative) privileges and can access kernel-level information about data packets, it can monitor traffic from other devices with non-routable IP addresses (which indicate their presence on the local network). Such program could extract number of packets of different types (ARP, SSDP, etc.), lists of unique local IPs and the total number of such IPs that could be identified as other users on the same network
Regarding claim 49, combination of Lapidous and Pruthi teaches the method of claim 25. In addition, Lapidous further teaches wherein the smart space is a private network (Lapidous: Para. 0070: (it) may indicate private AP accessed by trusted users (for instance, home office)). 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lapidous in view of Pruthi, and further in view of Bane et al. (US20140071895, hereinafter Bane). 
Regarding claim 31, combination of Lapidous and Pruthi teaches the method of claim 25
Yet, the combination does not teach wherein the first security rating of the first smart space is greater than the second security rating of the second smart space, the method further comprising: adjusting security settings at the user device based on the first security rating; and joining, by the user device, the first smart space using the adjusted security settings.
However, in the same field of endeavor, Bane teaches wherein the first security rating of the first smart space is greater than the second security rating of the second smart space, the method further comprising: adjusting security settings at the user device based on the first security rating (Bane: Para. 0057: At 408, the UI component 218, when executed by the processor 202, causes the processor 202 to present, to the user 106, identifiers for a set of the networks 108 along with the corresponding context-specific quality scores 210. For example, the UI component 218 displays network identifiers and a star rating, such as shown in FIG. 5. The star ratings represent the expected quality of the networks 108, which is based on the collected historical information…. For example, the UI component 218 may display only a threshold quantity of the available networks 108 (e.g., the top-ranked five networks 108). The UI component 218 may also display other information, such as the configuration settings for connecting to each network 108 (e.g., when the user 106 right-clicks one of the networks 108, the configuration settings may be displayed); Para. 0060: At 410, the UI component 218 receives selection of one of the presented identifiers); and joining, by the user device, the first smart space using the adjusted security settings (Bane: Para. 0060: The communication interface component establishes, activates, or otherwise readies the network connection to allow the requesting application 110 to connect to the selected network 108 and send/receive data over the network connection).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the first security rating of the first smart space is greater than the second security rating of the second smart space, the method further comprising: adjusting security settings at the user device based on the first security rating; and joining, by the user device, the first smart space using the adjusted security settings as disclosed by Bane. One of ordinary skill in the art would have been motivated to make this modification in order to connect to the desired network based on the rating as suggested by Bane (Bane: Para. 56-61). 
Claim 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lapidous in view of Pruthi, and further in view of Zaitsev et al. (US 20120272290, hereinafter Zaitsev). 
Regarding claim 44, combination of Lapidous and Pruthi teaches the method of claim 25.
Yet, the combination does not teach wherein the security settings limit the types of activities that a user device may perform within smart space.
However, in the same field of endeavor, Zaitsev teaches wherein the security settings limit the types of activities that a user device may perform within smart space (Zaitsev: Para. 0037: select appropriate security settings based on the input security ratings). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include 
Regarding claim 45, combination of Lapidous and Pruthi teaches the method of claim 44.
Yet, the combination does not teach wherein the security settings limit the types of activities that a user device may perform within smart space.
However, in the same field of endeavor, Zaitsev teaches wherein the security settings limit the types of activities that a user device may perform within smart space (Zaitsev: Para. 0029: the system applies to that user PC a strict security policy that prohibits launching of executable files from external drives and sets the maximum level of protection from network attacks). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the security settings limit the types of activities that a user device may perform within smart space as disclosed by Zaitsev. One of ordinary skill in the art would have been motivated to make this modification in order to reduce security risk in a network as suggested by Zaitsev (Zaitsev: Abstract).
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Lapidous in view of Pruthi, and further in view of Bri, https://en.wikipedia.org/w/index.php?title=IEEE_802.11&oldid=676756183 .
Regarding claim 48, combination of Lapidous and Pruthi teaches the method of claim 25.
Yet, the combination does not teach wherein, after determining to join the smart space, the user device joins the smart space following performance, by a management node of the smart space, of an association procedure to enable the user device to join the smart space.
However, in the same field of endeavor, Bri teaches wherein, after determining to join the smart space, the user device joins the smart space following performance, by a management node of the smart space, of an association procedure to enable the user device to join the smart space (Bri: section of Management frames: Authentication frame: 802.11 authentication begins with the Wireless network interface card (WNIC) sending an authentication frame to the access point containing its identity. With an open system authentication, the WNIC sends only a single authentication frame, and the access point responds with an authentication frame of its own indicating acceptance or rejection. With shared key authentication, after the WNIC sends its initial authentication request it will receive an authentication frame from the access point containing challenge text. The WNIC sends an authentication frame containing the encrypted version of the challenge text to the access point. The access point ensures the text was encrypted with the correct key by decrypting it with its own key. The result of this process determines the WNIC's authentication status; Association request frame: Sent from a station it enables the access point to allocate resources and synchronize; Association response frame: Sent from an access point to a station containing the acceptance or rejection to an association request. If it is an acceptance, the frame will contain information such an association ID and supported data rates). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein, after determining to join the smart space, the user device joins the smart space following performance, by a management node of the smart space, of an association procedure to enable the user device to join the smart space as disclosed by Bri. One of ordinary skill in the art would have been motivated to make this modification in order to connect a wireless device to the access point as suggested by Bri (Bri: section of Management frames). 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Lapidous in view of Bri, https://en.wikipedia.org/w/index.php?title=IEEE_802.11&oldid=676756183 .
Regarding claim 48, Lapidous teaches the method of claim 1.
Yet, Lapidous does not teach wherein one of the network of electronic devices is a management node for the smart space, wherein the management node: broadcasts a beacon that identifies and announces availability of the smart space; performs authentication of the plurality of user devices; 
However, in the same field of endeavor, Bri teaches wherein one of the network of electronic devices is a management node for the smart space, wherein the management715/753,507 Atty. Dkt. No.: 2015P00335WOUSnode: broadcasts a beacon that identifies and announces availability of the smart space (Bri: section of management frames: beacon frame: Sent periodically from an access point to announce its presence and provide the SSID, and other parameters for WNICs within range); performs authentication of the plurality of user devices (Bri: section of Management frames: Authentication frame: 802.11 authentication begins with the Wireless network interface card (WNIC) sending an authentication frame to the access point containing its identity. With an open system authentication, the WNIC sends only a single authentication frame, and the access point responds with an authentication frame of its own indicating acceptance or rejection. With shared key authentication, after the WNIC sends its initial authentication request it will receive an authentication frame from the access point containing challenge text. The WNIC sends an authentication frame containing the encrypted version of the challenge text to the access point. The access point ensures the text was encrypted with the correct key by decrypting it with its own key. The result of this process determines the WNIC's authentication status); performs association procedures to enable devices to join the smart space (Bri: section of Management frames: Association request frame: Sent from a station it enables the access point to allocate resources and synchronize; Association response frame: Sent from an access point to a station containing the acceptance or rejection to an association request. If it is an acceptance, the frame will contain information such an association ID and supported data rates; and performs disassociation procedures to enable the devices to leave the smart space (Bri: section of Management frames: Disassociation frame: Sent from a station wishing to terminate connection. It's an elegant way to allow the access point to relinquish memory allocation and remove the WNIC from the association table). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein one of the network of electronic devices is a management node for the smart space, wherein the management node: broadcasts a beacon that identifies and announces availability of the smart space; performs authentication of the plurality of user devices; performs association procedures to enable devices to join the smart space; and performs disassociation procedures to enable the devices to leave the smart space as disclosed by Bri. One of ordinary skill in the art would have been motivated to make this modification in order to connect a wireless device to the access point as suggested by Bri (Bri: section of Management frames). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                          /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438